DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/19/2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an article”, “moveable arm”, “platform” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Clare (US 20170008064).
Regarding claim 1, Clare discloses a wire shaping apparatus (Fig. 2-4) for shaping wire into springs (24) the apparatus comprising: a forming device (20), and a supply station (14) for receiving a supply of spring wire (16) and for supplying a length of wire to the forming device, the forming device including one or more tools (two rollers 20) for shaping a portion of the wire into a spring (24) and cutting ([0033] cutter) the spring from the length of wire, and wherein the forming device is movable (capable of being moved) relative to ([0039] feed the wire to the coiler from any appropriate direction. This shows the capability of moving the forming device relative to and independently of the supply station), and independently of, the supply station so as to place the shaped and cut spring in a desired position (where 20 is located) where the cut spring can be used.  
Regarding claim 9, Clare discloses the wire shaping apparatus according to claim 1, wherein the supply station is configured to supply pre-straightened (see abstract: “pre-
Regarding claim 10, Clare discloses the wire shaping apparatus according to claim 1, wherein the supply station comprises a container (34), in which the wire is retained in a multitude of loops ([0035] multitude of loops) of substantially the same diameter (wire bounded by the inner circumferential wall of the container 34 would have similar diameter) around a cylindrical inside surface of the container.  

Alternatively, at least claim(s) 1, 3-6, 11-14, 17-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kunz (EP 1350581).
Regarding claim 1, Kunz discloses a wire shaping apparatus (Fig. 1-2: 10) for shaping wire into springs (10 is capable of making springs [0010] spring coiling), the apparatus comprising: a forming device (19, 20, 21, 22), and a supply station (11, 15) for receiving a supply of spring wire (receiving the wire from the left side of the supply station) and for supplying a length of wire (37) to the forming device, the forming device including one or more tools (19, 20, 21, 22) for shaping a portion of the wire into a spring and cutting ([0010] bending i.e. forming and cutting tools) the spring from the length of wire, and wherein the forming device is movable relative to, and independently of ([0013] forming devices capable of being moved independently of the supply station by device 25), the supply station so as to place the shaped and cut spring in a desired positon (examiner notes that movement of forming device and placing the shaped and cut spring in the storage unit 39 meets the limitation) where the cut spring can be used. 
Regarding claim 3, Kunz discloses the wire shaping apparatus according to claim 1, wherein the supply station is located remotely (see Fig. 3: 19, 20, 21, 22 are remotely located from 11, 15) from the forming device.  
Regarding claim 4, Kunz discloses the wire shaping apparatus according to claim 1, wherein the wire shaping apparatus includes feed apparatus (15) comprising one or more rollers (see Fig. 2: 15 are rollers), or pairs of rollers.  
Regarding claim 5, Kunz discloses the wire shaping apparatus according to claim 4, wherein the forming device and feed apparatus are arranged to move independently of the supply station (rollers and forming devices move independently from the supply station).  
Regarding claim 6, Kunz discloses the wire shaping apparatus according to claim 4, wherein the forming device is arranged to move independently of the supply station and feed apparatus (examiner notes that movement forming device is dependent to the supply station and feed apparatus).  
Regarding claim 11, Kunz discloses the wire shaping apparatus according to claim 1, wherein the forming device comprises the one or more tools (19, 20, 21, 22 are bending and cutting tools) including one or more of: wire shaping tools, a pitch controlling tool, a cutter tool, a heating tool and a fixing tool, for fixing the wire to an article.  
Regarding claim 12, Kunz discloses the wire shaping apparatus according to claim 11, wherein the apparatus comprises one or more ancillary tools (19, 20, 21, 22 includes cutting tool that moves with the forming device moved by the device 25) arranged in use to move with the forming device.  
Regarding claim 13, Kunz discloses the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (cutting tool is part of the forming device) are arranged as part of the forming device.  
Regarding claim 14, Kunz discloses the wire shaping apparatus according to claim 12, wherein the one or more ancillary tools (a cutter) include one or more of: a cutter, router, drill, cropper, trimmer, laser.  
Regarding claim 17, Kunz discloses the wire shaping apparatus according to claim 1, wherein the forming device is moveable (device 25 moves in the direction as shown as 35 and 33) in two, or three, dimensions.  
Regarding claim 18, Kunz discloses the wire shaping apparatus according to claim 17, wherein the forming device is mounted for movement on a moveable arm (see Fig. 2: 25 is a moveable arm) or platform.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clare (US 20170008064) in view of Munster (US 20020139159).
Regarding claim 7, Clare discloses the wire shaping apparatus according to claim 1.

Munster teaches a wire feed device (Fig. 1: 1) comprising a wire bending head (10), a wire feeding unit (20), a flexible stabilizing hose (35) that connects them, and a wire that passes through the hose as shown in Fig. 1 of Munster.
Since both references are concerned with feeding a wire from a feeding unit to a wire bending unit that is apart from the feeding unit, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a flexible stabilizing hose i.e. spring material conduit or sleeve between the wire bending unit and the feeding unit so that wire can pass through the hose as taught by Munster in order to provide protection to the wire so that the wire doesn’t get damaged or contaminated.
Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunz (EP 1350581) in view of Kalkau (US 20110239718).
Regarding claim 15, Kunz discloses the wire shaping apparatus according to claim 11.
Although Kunz discloses that the tools are controlled to move in a selectable sequence ([0002] 3rd sentence), Kunz fails to disclose wherein operation of the one or more tools of the forming device is controlled remotely by a control apparatus.  
Kalkau teaches a wire shaping apparatus (Fig. 1: 100) comprising one or more tools (122, 124) which are controlled remotely [0051] by a control apparatus (170, 180). 
Since both references are concerned with controlling the movement of the tools of the wire shaping apparatus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the wire shaping apparatus of Kunz 
Regarding claim 16, Kunz in view of Kalkau teaches the wire shaping apparatus according to claim 15, wherein the control apparatus is configured to communicate with the one or more tools of the forming device by cable (examiner notes that black line connecting 170 -180 – and the forming device is the cable, Kalkau).  

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Applicant argues in pg. 7-8 of the argument that the prior arts Kunz and Clare fails to disclose formation of springs and the forming apparatus is moveable relative to, and independent of, the supply station. 
Examiner respectfully disagrees. Although Kunz discloses the wire shaping and cutting apparatus are all mounted on a common table 16 with the supply rollers, they are capable of being moved relative to each other by the moving arm 25. For Clare, paragraph [0039] discloses that wire can be fed from any appropriate direction to the coiler which means that forming apparatus can be capable of being moved relative to the supply station.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725